Title: Minutes of a Council of War, 28 June 1754
From: Council of War
To: 


At a Council of War held at Mr Gists Ju⟨ne⟩ 28th 1754
After the Junction with our own Detachmt and the Independent Company To Consider what was most prudent & necessary ⟨to⟩ be done in the present Situation of Affairs: It was Unanimously Resolved that it was Absolutly necessary to Return to our Fort at the meadows & Wait there untill Supply’d with a Stock of provisions Sufficient to serve us for some months.
The Reasons for so doing were very Weighty:
Monacattocha a man of Sense and Experience & a gre⟨at⟩ friend to the English Had left the French Fort only two days before & Had Seen the Reinforcemt arrive & heard them declare their Resolution to march and Attack the English with 800 of their own men & 400 Indians.
There was a Reinforcemt hourly expected, we learned from French Deserters.
We knew that two off our men had deserted to them and Acquaintd The Enemy of our Starving Condition and our Numbrs & Situation.
We had wanted meat & Bread for Six days already, and were still uncertain when any would Arrive. We had only about 25 head of Live Cattle the most of them Milch Cows to depend upon for 400 men, and about one quart of Salt to Use with our Meat, or preserve it. The Enemy being thrice our Number & knowing our Cir[c]umstances would not give us a Chance to fight them, but Strive to starve us out by intercepting our Convoys. The Live Cattle were Uncertain ⟨&⟩ the Enemy strove to Block us up. If the Enemy were so Void of knowledge in Military affairs as to Risk a Battle; we must give a Total defeat to thrice our Number, Otherwise be Cut to pieces by so prodigious a Number of their Indians in our Retreat, who are the best people in the World to improve a Victory and at the best lose all our

Warlike Stores & Swivles. Compelld by these Reasons it was Unanimously Resolvd to Decamp directly, and to have our Swivles drawn By the men by Reason of the Scarcity of horses.
Besides The In⟨di⟩ans declar’d that they would have leave us, unless we Returnd to ⟨the⟩ Meadows. The distance Betwixt that & Mr Gist’s house, is thirteen miles of hilly Road form’d Naturally for Ambushes. The French could not so Easily Support themselves at the Meadow as at Gists by the reason of distance to Carry the Stores & provisions & their want of horses to do it. They Can come within five miles of Gist’s house by water, Thirteen miles further of bad Road was a great Obstruction to them & gave us an Opportunity of Obtaining intilligence, and Securing our Convoys. While we lay at Gist’s house, They might pass us unobserv’d by a different Road from Red Stone that Lay about nine miles from us: But at the Meadows, both Roads are United, and the Bearing of the Mountains makes it difficult for an Enemy to Come Near or pass us without Receiving advice of it. From all these Considerations this Resolves Signed by
